In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2659 
DUAL‐TEMP OF ILLINOIS, INC., 
                                                   Plaintiff‐Appellee, 

                                  v. 

HENCH CONTROL, INC. and CAESAR‐VERONA, INC., 
                                  Defendants‐Appellants. 
                     ____________________ 

         Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
         No. 1:09‐CV‐595 — Sharon Johnson Coleman, Judge. 
                     ____________________ 

      ARGUED MARCH 29, 2016 — DECIDED MAY 6, 2016 
                ____________________ 

   Before FLAUM, EASTERBROOK, and SYKES, Circuit Judges. 
     FLAUM, Circuit Judge. Hench Control Corporation (“Hench 
I”),  the  predecessor  to  defendants  Hench  Control,  Inc. 
(“Hench II”) and Caesar‐Verona, Inc., contracted with plain‐
tiff Dual‐Temp of Illinois, Inc. to supply a refrigeration control 
system. However, the Hench refrigeration control system de‐
livered to Dual‐Temp did not work properly, and Dual‐Temp 
brought suit against defendants for breach of contract. After 
a  bench  trial,  the  district  court  held  that  defendants  had 
2                                                        No. 15‐2659 

breached the contract and awarded damages and attorneys’ 
fees to Dual‐Temp. Defendants appeal. We affirm the district 
court’s conclusion that defendants breached the contract and 
its award of damages.  
                             I. Background 
     A. Factual Background 
    Dual‐Temp is a refrigeration contractor that installs refrig‐
eration systems. A crucial component of a refrigeration sys‐
tem is the refrigeration control system (“RCS”), which regu‐
lates  the  temperature,  humidity,  and  ammonia  levels  in  the 
refrigeration system and controls related equipment such as 
compressors  and  condensers.  The  RCS  must  maintain  com‐
munication with the rest of the refrigeration system to func‐
tion properly. 
     In 2006, Home Run Inn Pizza began the expansion of its 
pizza manufacturing facility and hired Milord Company as a 
general contractor. Milord subcontracted with Dual‐Temp to 
update Home Run Inn’s refrigeration system. Dual‐Temp so‐
licited bids from several companies to design an RCS for inte‐
gration into Home Run Inn’s refrigeration system.  
   Hench I submitted a bid to supply an RCS to Dual‐Temp. 
Dual‐Temp accepted this bid and issued a purchase order on 
October 20, 2006. The purchase order states, in relevant part, 
that  the  Hench  RSC was  to  “meet  design  specifications  and 
function  (1)  as  called  for  in  the  plans,  specifications  or  ad‐
denda,  (2)  as  herein  set  forth,  and  (3)  as  published  or  war‐
ranted by the manufacturer for the equipment involved.” The 
purchase order also states that “[i]n the event that [the Hench 
RCS] does not meet the foregoing requirements, [defendants] 
No. 15‐2659                                                        3

shall immediately, upon notice, replace or repair same or rem‐
edy  any  deficiency  without  expense  to  [Dual‐Temp].”  The 
parties do not dispute that Dual‐Temp and Hench I entered 
into a valid contract and were bound by the terms of the pur‐
chase order. 
    On  February  28,  2007,  Caesar‐Verona  acquired  Hench  I 
and proceeded to do business as Hench Control, Inc. (“Hench 
II”). The district court found that Caesar‐Verona and Hench II 
implicitly assumed Hench I’s liability on the Dual‐Temp con‐
tract. The parties do not appeal this finding. 
     The Hench RCS components were shipped to Dual‐Temp 
beginning in January 2007. At the end of March 2007, Dual‐
Temp  received  additional  RCS  parts.  Dual‐Temp’s  affiliate, 
Spur Electric, Inc., installed the RCS at the Home Run Inn fa‐
cility.  Dual‐Temp  asserts  that  problems  arose  with  the  RCS 
immediately upon installation. For instance, Dual‐Temp dis‐
covered  that  the  wiring  diagrams  for  the  RCS  were  misla‐
beled. Defendants sent replacement diagrams, but these were 
also  incorrect.  Defendants  eventually  sent  the  correct  dia‐
grams. Defendants also sent Dual‐Temp a computer with in‐
correct software but corrected this error as well.  
    After installing the RCS, Dual‐Temp had to connect it to 
the refrigeration system in the Home Run Inn facility, a pro‐
cess  referred  to  as  “startup.”  In  May  2007,  defendants  sent 
their  technician,  Steve  Halvorsen,  to  assist  with  startup. 
Shortly after startup, the RCS began having frequent commu‐
nication failures. This problem persisted for months and was 
never  resolved.  A  functional  RCS  would  have  been  able  to 
communicate with the refrigeration system to control all parts 
of the refrigeration system. Dual‐Temp and defendants sent 
4                                                        No. 15‐2659 

technicians to troubleshoot the problem, but their efforts were 
unsuccessful.  
    On April 29, 2008, Milord demanded that Dual‐Temp re‐
place  the  Hench  RCS.  In  May  2008,  Dual‐Temp  paid  Select 
Technologies, Inc. $113,500 to remove the Hench RCS and to 
design, build, and install a replacement RCS. Dual‐Temp as‐
serts that the new Select Technologies RCS has been operating 
and communicating properly since installation. 
     B. Procedural Background  
   On  January  30,  2009,  Dual‐Temp  filed  suit  alleging  that 
Hench I, Hench II, and Caesar‐Verona breached the contract 
with Dual‐Temp to provide an operational RCS. Dual‐Temp 
contended that the Hench RCS was defective because it inter‐
mittently lost communication with the refrigeration system.  
    The district court conducted a bench trial in January 2014. 
At trial, Dual‐Temp relied on circumstantial evidence that de‐
fendants supplied a defective RCS. Defendants presented the 
expert testimony of Ron Vallort,  an expert in the area of re‐
frigeration control. Vallort testified that external factors could 
have caused the communication failures and that in his opin‐
ion, the Hench RCS was not necessarily defective. According 
to Vallort, other potential explanations for the communication 
losses included installation errors, problems with the condi‐
tions at the Home Run Inn facility, flawed wiring work done 
by Spur Electric during installation, a faulty humidistat, dis‐
ruptive radio waves, power surges and voltage drops, design 
flaws in the refrigeration system, or continual additions and 
modifications. Vallort stated that “the cause or causes of the 
communication  failures  cannot  be  determined  within  a  rea‐
sonable  degree  of  certainty.”  Vallort  also  testified  that  these 
No. 15‐2659                                                                   5

other factors could have damaged the Hench RCS, and that 
this  damage  could  have  continued  to  cause  communication 
failures, even if the damage‐causing condition was later cor‐
rected. 
     On  September  30,  2014,  the  district  court  entered  judg‐
ment in favor of Dual‐Temp, holding Hench I, Hench II, and 
Caesar‐Verona  jointly  and  severally  liable  in  the  amount  of 
$113,500 (the amount Dual‐Temp paid Select Technologies for 
the replacement RCS) plus interest and attorneys’ fees. Hench 
II  and  Caesar‐Verona  appeal  the  judgment  of  the  district 
court.1  
                                            II. Discussion 
     On appeal, defendants argue that the evidence presented 
at trial was not sufficient to permit a reasonable trier of fact to 
find that defendants breached the contract. Following a bench 
trial, we review the district court’s legal conclusions de novo 
and its factual findings for clear error. Rain v. Rolls‐Royce Corp., 
626 F.3d 372, 379 (7th Cir. 2010). “[D]ue regard shall be given 
to the opportunity of the trial court to judge of the credibility 
of  the  witnesses.”  Anderson  v.  City  of  Bessemer  City,  470  U.S. 
564, 573 (1985) (quoting Fed. R. Civ. P. 52(a)) (internal quota‐
tion marks omitted). To prevail on its breach of contract claim, 
Dual‐Temp must demonstrate: (1) the existence of a valid and 
enforceable contract; (2) substantial performance by the Dual‐

                                                 
1  Hench  I  did  not  appeal.  Defendants  originally  appealed  the  award  of 

attorneys’ fees. However, defendants later conceded that this Court does 
not have appellate jurisdiction over this issue because the attorneys’ fee 
award has not yet been quantified and thus is not a final appealable order. 
McCarter v. Ret. Plan for Dist. Managers of Am. Family Ins. Grp., 540 F.3d 649, 
654 (7th Cir. 2008). 
6                                                      No. 15‐2659 

Temp; (3) a breach by defendants; and (4) resultant damages. 
Reger Dev., LLC v. Nat’l City Bank, 592 F.3d 759, 764 (7th Cir. 
2010)  (applying  Illinois  law).  The  only  element  defendants 
challenge on appeal is whether a breach occurred. 
    The district court found that defendants breached the con‐
tract because the purchase order stated that defendants were 
to supply an RCS “to meet requirements of plan and specifi‐
cations,” and the Hench RCS did not meet this requirement 
since  it could  not  properly  communicate with the refrigera‐
tion system. On appeal, defendants contend that the evidence 
was  insufficient  to  establish  breach.  They  make  two  argu‐
ments: one based on Vallort’s expert testimony, and one based 
on the timing of the communication failures. We do not find 
either argument persuasive. 
    First, defendants argue that they presented evidence of an 
equally plausible cause of the communication failures—Val‐
lort’s testimony that external factors caused the communica‐
tion failures—and thus, there was not sufficient evidence for 
the district court to find breach. According to defendants, the 
district  court  accepted  Vallort’s  testimony  and  found  that  it 
was equally plausible that the communication failures were 
caused by external factors and not by a defect in the RCS. This 
argument fails because it mischaracterizes the district court’s 
opinion. The court stated: “[Defendants] argue [they] put for‐
ward an equally plausible explanation for the communication 
losses—namely  Vallort’s  expert  testimony  …  .”  The  district 
court  neither  accepted  Vallort’s  testimony  nor  stated  that  it 
found his theory to be equally plausible.  
    Defendants insist that the district court accepted Vallort’s 
testimony when the court found unavailing Dual‐Temp’s ef‐
forts to discredit Vallort by pointing out that he was on pain 
No. 15‐2659                                                         7

medication and recovering from surgery while preparing his 
report. But the fact that the district court was unpersuaded by 
Dual‐Temp’s  attacks  on  Vallort’s  “state  of  mind  and  instinc‐
tual rigor” does not mean that the court found Vallort’s theory 
as persuasive as Dual‐Temp’s theory of breach. Although the 
court did not find Vallort’s health issues, standing alone, to be 
sufficient to discredit his testimony, it was still within the role 
of the district court to consider Vallort’s overall credibility and 
weigh his testimony against other theories posited at trial. See 
Goodpaster v. City of Indianapolis, 736 F.3d 1060, 1068 (7th Cir. 
2013) (noting that in a bench trial, the district court judge must 
determine the credibility of expert witnesses and that credi‐
bility  determinations  are  findings  of  fact  reviewed  for  clear 
error).  Defendants  have  not  shown  that  the  district  court’s 
credibility determinations were clearly erroneous. 
    In  any  event,  there  is  no  evidence  supporting  Vallort’s 
speculation that the communication failures were caused by 
external factors. And Vallort did not testify that the commu‐
nication failures were actually caused by one or more of the 
external factors. He merely offered them as theoretical alter‐
natives to breach and stated that “the cause or causes of the 
communication  failures  cannot  be  determined  within  a  rea‐
sonable degree of certainty.” Thus, we are not convinced by 
defendants’  contention  that  the  parties’  alternative  explana‐
tions—Dual‐Temp’s argument that the RCS was defective and 
defendants’  argument  that  external  factors  caused  the  com‐
munication failures—are in equipoise. 
    In contrast to defendants’ lack of evidence supporting Val‐
lort’s  speculation,  there  is  sufficient  circumstantial  evidence 
for a reasonable factfinder to conclude that the communica‐
tion failures were caused by a defect in the Hench RCS. See 
8                                                             No. 15‐2659 

Michalic v. Cleveland Tankers, Inc., 364 U.S. 325, 330 (1960) (not‐
ing that direct evidence of a fact is not required and that cir‐
cumstantial  evidence  can  be  sufficient).  Dual‐Temp  experi‐
enced problems with the Hench RCS from the start, the com‐
munication failures of the Hench RCS were never fixed, and 
the communication failures ceased once the Hench RCS was 
replaced  with  the  Select  Technologies  RCS.  At  trial,  Dual‐
Temp presented evidence that it worked with Spur Electric to 
determine  whether  external  factors  interfered  with  the  RCS 
communication  and  found  that  they  did  not.2  Additionally, 
Milord independently contracted with AMS Mechanical Sys‐
tems,  Inc., an  independent mechanical contractor, to review 
and troubleshoot the Hench RCS. AMS Mechanical Systems 
concluded  that  the  communication  failures  were  caused  by 
the Color Master, which is a software component of the Hench 
system. Given this evidence, a reasonable trier of fact could 
properly find that the communication failures were caused by 
a defect in the RCS and not by external factors. 




                                                 
2 At trial, the Vice President of Spur Electric testified that the wiring had 

been installed according to Hench’s standards. Dual‐Temp also contends 
that the Select Technologies’ replacement RCS used the same wiring as the 
Hench RCS. A former Dual‐Temp employee testified that he tried to alle‐
viate the communication problems by checking the communication cable 
between the compressors and the panels, examining the grounding of the 
electrical system, and making sure that nobody was using a two‐way ra‐
dio at the installation site that might cause radio wave interference, but 
that his efforts did not fix the communication issues. Though one techni‐
cian hired by defendants suggested that a faulty humidistat might have 
caused the problem, a former Dual‐Temp employee testified that the hu‐
midistat was replaced and had not affected the communication problems. 
No. 15‐2659                                                        9

    Defendants’ second argument is that there is evidence that 
the RCS functioned properly for one month before the com‐
munication problems started, and therefore it is more likely 
that  something  happened  during  the  first  month—a  power 
surge,  for  instance—that  damaged  the  RCS  and  caused  the 
communication failures. In support of this argument, defend‐
ants point to the testimony of Milord’s principal stating that 
the  RCS  began  experiencing  communication  problems 
“within a few weeks after turning the system on.” Defendants 
also emphasize the testimony of Home Run Inn maintenance 
manager, Joe Bures, who stated that the communication prob‐
lems began within a month after installation.  
     However,  defendants  seem  to  confuse  installation  with 
startup. Installation occurred from the end of March through 
April 2007. After installation, the RCS still had to be connected 
to  the  refrigeration  system  through  startup.  Defendants’  in‐
stallation  technician  assisted  with  startup  in  May  2007.  The 
communication failures also began in May 2007, shortly after 
startup, and about one month after installation. Additionally, 
the  RCS  had  to  be  connected  to  the  refrigeration  system 
through startup in order to communicate with the refrigera‐
tion system. Thus, the communication failures could not have 
commenced prior to startup. Finally, even if we assume for the 
sake  of  argument  that  the  Hench  RCS  did  operate  properly 
for some time after startup, there is sufficient circumstantial 
evidence,  as  discussed  above,  for  a  reasonable  factfinder  to 
conclude that the communication failures were caused by a 
defect in the Hench RCS. Therefore, the district court properly 
concluded that defendants breached the contract.  
    
    
10                                                     No. 15‐2659 

                           III. Conclusion 
   For  the  foregoing  reasons,  we  AFFIRM  the  district  court’s 
conclusion  that  defendants  breached  the  contract  and  its 
award of damages.